NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        APR 19 2021
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

UNITED STATES OF AMERICA,                       No.    20-30129

                Plaintiff-Appellee,             D.C. No.
                                                2:19-cr-00016-DCN-1
 v.

CHRISTOPHER MICHEAL GAGE,                       MEMORANDUM*

                Defendant-Appellant.

                   Appeal from the United States District Court
                             for the District of Idaho
                   David C. Nye, Chief District Judge, Presiding

                            Submitted April 14, 2021**
                               Seattle, Washington

Before: O’SCANNLAIN, GRABER, and CALLAHAN, Circuit Judges.

      Christopher Gage appeals his conviction for possession of sexually explicit

images of minors. Because the facts are known to the parties, we repeat them only

as necessary to explain our decision.

      The district court did not err in denying Gage’s motion to suppress evidence


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
found in Officer Robinson’s warrantless search of the backpack.

      First, the court did not clearly err in finding that Gage had abandoned any

reasonable expectation of privacy in the backpack by telling Officer Robinson that

the group had just retrieved the backpack from a garbage dump and that he had

never opened the backpack and had no idea what it contained. See United States v.

Lopez-Cruz, 730 F.3d 803, 808–09 (9th Cir. 2013); United States v. Decoud, 456

F.3d 996, 1007–08 (9th Cir. 2006).

      Second, even if Gage had not abandoned his expectation of privacy in the

backpack, the district court correctly concluded that the search fell within the

automobile exception to the Fourth Amendment. See generally Wyoming v.

Houghton, 526 U.S. 295, 300–07 (1999) (discussing warrantless searches of

containers found within automobiles); California v. Acevedo, 500 U.S. 565, 579–

80 (1991) (same). Officer Robinson had probable cause to believe the backpack

contained contraband based upon his observation of numerous pieces of suspected

drug paraphernalia scattered in the area near the vehicle and visible in an outside

pocket of the backpack itself. See generally United States v. King, 985 F.3d 702,

707 (9th Cir. 2021) (discussing probable cause); Blight v. City of Manteca, 944

F.3d 1061, 1066 (9th Cir. 2019) (same).

      AFFIRMED.




                                          2